                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
 ROBERT WHITLOCK,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )
 vs.                                                  )   Case No. 4:21-cv-00516-SEP
                                                      )
 ST. LOUIS COUNTY,                                    )
                                                      )
         Defendant.                                   )
                                  MEMORANDUM AND ORDER
        Before the Court is Plaintiff Robert Whitlock’s motion for leave to commence this
action without payment of the required filing fee.         Doc. [2].     Upon consideration of the
financial information provided with the application, the Court finds the Plaintiff is unable to
pay any portion of the filing fee.     See 28 U.S.C. § 1915(a).        Therefore, Plaintiff will be
granted leave to proceed in forma pauperis.
        Also before the Court is Plaintiff’s motion for appointment of counsel.           Doc. [3].
“A pro se litigant has no statutory or constitutional right to have counsel appointed in a
civil case.”   Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).           When determining
whether to appoint counsel for an indigent litigant, the Court considers factors such as the
complexity of the case, the ability of the self-represented litigant to investigate the facts, the
existence of conflicting testimony, and the ability of the self-represented litigant to present
his or her claim.     Id.   Plaintiff brings this action under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e, et seq., for alleged gender discrimination and retaliation.            Doc.
[1].   St. Louis County is the sole defendant.        Plaintiff has filed his April 16, 2021, right-
to-sue letter, Doc. [1-1], and his charge of discrimination, Doc. [5].         Considering the
relevant factors for the appointment of counsel and the factual allegations in the Complaint,
the Court finds that the facts and legal issues involved are not so complicated that the
appointment of counsel is warranted at this time.          Plaintiff has presented non-frivolous


                                                  1
allegations in his Complaint against Defendant and has demonstrated, at this point, that he
can adequately present his claims to the Court.   The Court will entertain future motions
for appointment of counsel as the case progresses.
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff's motion for leave to proceed in forma
pauperis (Doc. [2]) is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel (Doc.
[3]) is DENIED.
       IT IS FINALLY ORDERED that the Clerk of Court shall issue process or cause
process to issue on the Complaint at the address for Defendant provided by Plaintiff.
       Dated this 15th day of July, 2021.



                                              SARAH E. PITLYK
                                              UNITED STATES DISTRICT JUDGE




                                             2
